Title: From Benjamin Franklin to Cadwallader Colden, 30 July 1747
From: Franklin, Benjamin
To: Colden, Cadwallader


Sir
Philada. July 30. 1747
I receiv’d your Favour of the 26th. which I shall answer at large per next Post. In the mean time please to send me, if you have it with you, my Paper of Observations on Baxter’s Book, which I want to make some present Use of, and have no other Copy.
Mesnard sail’d this Day for London. But here is a Vessel bound to Bristol, which the next Post will reach. In haste I am, Sir Your oblig’d humble Servant
B Franklin

P S. Upon farther Enquiry I find that next Post will not reach the Bristol Vessel, she being to sail on Saturday.

